Dear Representative Melancon:
You requested the opinion of this office concerning the use of lottery proceeds for the Louisiana Health Insurance Association (the "Association").
The Association was created pursuant to Act 131 of the 1990 Regular Session of the Louisiana Legislature to establish a mechanism to insure the availability of health and accident insurance coverage to those citizens of this state who, because of health conditions, cannot secure such coverage. R.S. 22:231.
Section 2 of Act 131, as amended by Act 575 of the 1991 Regular Session of the Louisiana Legislature, provides as follows:
      "The Louisiana Health Insurance Association shall annually receive, through legislative appropriation and after compliance with the constitutional requirements relative to the Bond Security and Redemption Fund, the greater of five million dollars or five percent of the net proceeds of the Louisiana state lottery."
Article XII, Section 6 of the Louisiana Constitution states that the "net proceeds from the operation of the lottery shall be deposited in a special fund created in the state treasury entitled the Lottery Proceeds Fund. Amounts deposited in the fund shall not be appropriated for expenditure in the same calendar year in which they are received.  The legislature may appropriate from the fund for any purpose."
Based on the foregoing statutory and constitutional provisions, it is the opinion of this office that the Association can only receive monies generated by the lottery if the monies are deposited in the Lottery Proceeds Fund within the state treasury and subsequently appropriated to the Association by the legislature.  The Lottery Corporation cannot transmit the monies allocated by Act 131 to the Association.
Act 131 does not require that the first $5 million or five percent of the net proceeds of the lottery be appropriated to the Association, merely that such an appropriation occur annually.
As to the appropriation process, if an appropriation out of the Lottery Proceeds Fund is not contained in the Executive Budget, such an appropriation could, of course, be amended into the general appropriations bill.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv 2677m